Citation Nr: 1227322	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board observes that the Veteran's notice of disagreement was received by VA in March 2009, more than one year after the date of the notification letter to the Veteran regarding the January 2008 rating decision.  The Veteran was sent a letter in March 2009 addressing the untimeliness of his notice of disagreement.  However, the Veteran disagreed with the untimeliness and noted that his notice of disagreement was dated on January 15, 2009 and mailed on that date.  He stated that it could not have possibly been delayed until March 2009.  Thereafter, the RO treated the Veteran's notice of disagreement as timely and issued a Statement of the Case in June 2009 which the Veteran timely appealed.  Thus, the Board finds that VA has waived any objection to the timeliness of the Veteran's notice of disagreement and the issue of entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU) is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, where the issue was treated by VA as if it were timely perfected for more than five years before the untimeliness was raised by the Board in the first instance, any issue concerning the timely filing of the substantive appeal was waived by VA).

Finally, the record shows that the Veteran also appealed the issue of entitlement to service connection for coronary artery disease.  However, the August 2011 rating decision granted service connection for coronary artery disease and scar, status post coronary artery bypass grafting (CABG). The Veteran has not expressed disagreement with the disability ratings or effective dates assigned to the disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board at this time.


FINDING OF FACT

The Veteran has been precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the issue on appeal, the Board is taking action favorable to the Veteran by granting entitlement to a TDIU.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

TDIU

The Veteran asserts that he is entitled to a TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R.     § 4.16(b).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Service connection is in effect for coronary artery disease, evaluated as 60 percent disabling; hearing loss, evaluated as 40 percent disabling; amputation, index finger, right hand, evaluated as 20 percent disabling; diabetes mellitus type II with renal insufficiency, rated as 20 percent disabling; erectile dysfunction, evaluated as 20 percent disabling; and scar, status post CABG associated with coronary artery disease, evaluated as noncompensably disabling.  Therefore, the Veteran meets the schedular criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

In his claim for TDIU, the Veteran reported that he worked at the United States Postal Service as a post master from 1973 to 2005, when he took an early retirement.  He reported that his diabetes mellitus type II prevented his employment.  He stated that he completed four years of college.  He explained that he had not applied for any gainful employment and did not think he could handle it.

The Veteran testified before the Board in April 2012 that he felt that his service-connected coronary artery disease prevented him from obtaining and maintaining employment.  He disagreed with the VA examiner's assessment that he could work at a sedentary job.  He reported that sometimes he can work for a few hours, but then he has to rest and lie down.  He stated that he would not even be able to work part-time.  

In a statement received by VA in December 2011, a VA registered nurse practitioner, D.L. was asked to provide an opinion as to whether the Veteran would be recommended for employment.  It was noted that he had six bypasses, fifteen stents, two balloon angioplasties, one heart attack in 2011, and two prior heart attacks.  D.L. stated that she would absolutely not recommend the Veteran for employment and that his heart disease precluded him from regular employment.

The Veteran was afforded a VA examination by a physician's assistant in December 2011.  The Veteran reported that he felt he was unemployable due to his cardiac condition due to six previous CABG, extensive stenting, and angioplasties.  The Veteran felt that his diabetes contributed to his cardiac condition but denied limitations due directly to diabetes per se.  The examiner noted that the ischemic heart disease had a moderate impact on employability, the diabetes mellitus type II had no reported impact, the diabetic nephropathy had no reported impact, the erectile dysfunction had no impact, the amputation of right index finger at proximal phalanx had a mild impact, and the status post CABG scar had no reported impact.  The Board does observe that the examiner did not provide an opinion with respect to the Veteran's service-connected hearing loss.  The examiner opined that after reviewing the medical findings, information obtained from the review of prior medical records available with the assumption that this material is true and correct, the Veteran's service-connected medical conditions, while limiting, did not preclude him from all types of gainful employment.  The examiner stated that the Veteran was capable of continuing employment at a sedentary demand level, consistent with his current reported activity level.  

In a March 2012 statement, D.L., stated that she had been asked by the Veteran to write regarding his ability to work.  D.L. stated that the Veteran had been a patient of hers since November 2006 and noted review of the records.  D.L. stated that the Veteran continued to have heart related problems and had seen his functional capacity decline.  D.L. noted that the Veteran had saphenous vein graft disease in November 2006 and had stenting to several vessels, with an additional diagnosis of ischemic cardiomyopathy.  In 2011, the Veteran's left ventricular ejection fraction was measured at 50 percent.  D.L. indicated that the Veteran had not been able to complete a treadmill stress test so his METS capability has not been recently measured.  D.L. stated that the Veteran underwent a brachytherapy to the saphenous vein graft to the second obtuse marginal for persistent angina but that his cardiologist reported that the Veteran had chronic debilitating fatigue and dizziness which had been ongoing.  D.L. opined that the Veteran has been unable to work in any capacity given his frequency of angina episodes and his debilitating fatigue and intermittent dizziness.  

In an April 2012 statement, the registered nurse, D.L., explained, "To be very clear, it is my professional opinion that [the Veteran] is not able to work in any capacity even in a sedentary job on a part-time basis due to his symptoms of fatigue and dizziness likely associated with the medications he is required to take for his cardiovascular condition."

The VA treatment records and private treatment records continue to document the Veteran's ongoing treatment for his service-connected coronary artery disease.  Indeed, the records show that the Veteran has complained of fatigue, vertigo, dizziness, and shortness of breath.  

In determining whether the Veteran's service-connected disorders are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran contends that his service-connected disabilities rendered him unemployable since he took an early retirement from the U.S. Postal Service in 2005.  The Board observes that the Veteran's occupational experience is very limited as he worked for the postal service most of his life.  During his April 2012 hearing, he stated that he felt that his fatigue due to his coronary artery disease rendered him unable to maintain or obtain employment.  

In a December 2011 opinion, the VA physician's assistant opined that the Veteran would be able to work a sedentary job.  However, the Veteran has testified that he felt that he was easily fatigued and needed to lie down frequently.  The opinion fails to take into account the subjective symptomatology reported by the Veteran.  In this regard, the Board finds that the Veteran's statements are competent and credible evidence of significant fatigue and dizziness which are supported by the treatment records associated with the claims file.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

For the reasons stated above, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


